Case 1:18-Cr-00868-SHS Document 18 Filed 11/28/18§ Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

V.

JORGE RODRIGUEZ LOPEZ,

Defendant

 

 

§ W¥\€C\
---- X
NoTIcE?oF INTENT To
_ FILE INFORMATION
‘ §
~¢-- X

 

Please take notice that the United Statés Attorney's

Office will file an information upon the defendant's waiver of

indictment, pursuant to Rule 7(b) of the Federal Rules of

Criminal Procedure.

Dated:

New York, New York
November 28,

2018

 

i

GEOFFREY S. BERMAN §
Acting United State§ Attorney

gm Yz///§

Tha e Rehn l
Assistant United States Attorney
(

o
!

q TO:

i
§
Ezra/§pilke, Esq. g
Attorney for Jorge Rodriguez Lopez

AGREED AND CONSENTE

.`
(

z
i
x
i
l
l

§
f
;

§

 

